NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4957-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MARLIN SCHNEEBERGER,

     Defendant-Appellant.
______________________________

                    Argued October 29, 2019 – Decided November 8, 2019

                    Before Judges Fisher, Gilson and Rose.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Municipal Appeal 12-16.

                    Suzanne Axel argued the cause for appellant (Law
                    Offices of Brian J. Neary, attorneys; Brian J. Neary, of
                    counsel; Suzanne Axel, of counsel and on the brief).

                    Erin M. Campbell, Assistant Prosecutor, argued the
                    cause for respondent (Esther Suarez, Hudson County
                    Prosecutor, attorney; Alanna M. Jereb, Assistant
                    Prosecutor on the brief).

PER CURIAM
      Defendant Marlin Schneeberger appeals from her conviction in the Law

Division for the disorderly persons offense of obstructing the administration of

law, N.J.S.A. 2C:29-1(a), for which the judge imposed $158 in fees and costs.

Because of the confusion generated by another defendant's involvement, the

Law Division judge mistakenly failed to make findings about the charges

brought against this defendant; consequently, we remanded the matter to the

Law Division. State v. Schneeberger, No. A-2220-16 (App. Div. Apr. 10, 2018)

(slip op. at 2), certif. denied, 236 N.J. 30 (2018). Following our remand, the

Law Division judge heard oral argument, and based on the testimony previously

presented, found there was sufficient credible evidence to support defendant's

conviction of obstruction.

      Defendant appeals again. In this appeal, she argues the Law Division

judge: (1) erred in finding her guilty of obstructing the administration of law,

N.J.S.A. 2C:29-1(a); (2) improperly admitted her inculpatory statements into

evidence; and (3) failed to remedy an alleged conflict of interest. The second

and third arguments were raised in the earlier appeal and were found to lack

merit, Schneeberger, slip op. at 6, so we need not consider them again. We find

defendant's first argument, which addresses the sufficiency of the judge's fact




                                                                        A-4957-17T4
                                       2
finding, lacks sufficient merit to warrant further discussion in a written opinion.

R. 2:11-3(e)(2).

      Defendant's conviction is based on events that arose when police officers

responded to her neighborhood. Defendant had caused a disturbance because a

neighbor allowed a construction crane to enter the driveway defendant and this

neighbor shared. After the construction crane was moved, with aid from the

officers, an altercation ensued between defendant and the officers.            This

altercation resulted in defendant's arrest; she was charged with: resisting arrest,

N.J.S.A. 2C:29-2(a)(3)(b); creating a false public alarm, N.J.S.A. 2C:33-3(e);

obstructing the administration of law, N.J.S.A. 2C:29-1(a); and disorderly

conduct, N.J.S.A. 2C:33-2(a)(1). The resisting arrest charge was reduced to a

charge of disorderly persons offense of obstruction, and the fourth-degree false

public alarm charge was reduced to a disorderly persons harassment charge,

N.J.S.A. 2C:33-4(a).

      Defendant was convicted of all charges in municipal court. She then

appealed, and a Law Division judge found her guilty only of obstruction. As

mentioned, we remanded for further findings. Schneeberger, slip op. at 2.

      To violate N.J.S.A. 2C:29-1(a), one must not only "purposely obstruct[],

impair[] or pervert[] the administration of law" but must do so through one of


                                                                           A-4957-17T4
                                        3
the specifically enumerated acts in the statute, through "physical interference or

obstacle," or through an "independently unlawful act." State v. Fede, 237 N.J.
138, 148 (2019).       "[C]riminal liability under N.J.S.A. 2C:29-1 requires an

affirmative act or some affirmative interference." Id. at 149.

      Following our remand, the Law Division judge found Sergeant David Pitts

credible. He testified that immediately after defendant was informed she was

being placed under arrest for creating a false public alarm, defendant began to

"protest" by pulling herself away from the officers, flailing her arms, and

refusing to place her hands behind her back to be handcuffed. The judge also

found credible Sergeant Pitts' testimony that defendant argued with the officers

and voiced her refusal to comply with their commands during the arrest.

According to the judge's interpretation of the evidence, defendant's conduct

satisfied all the elements of the offense for which she was convicted. That the

officer may have later overreacted could not excuse defendant's earlier

obstructing actions.

      Our standard of review requires deference to a judge's findings of fact

when supported by sufficient credible evidence. State v. Johnson, 42 N.J. 146,

162 (1964). Defendant has presented no principled reason to second-guess the

judge's findings, and we decline to do so.


                                                                          A-4957-17T4
                                        4
Affirmed.




                A-4957-17T4
            5